Case 1:15-cv-07488-CM-RWL Document 881-2 Filed 10/03/19 Page 1 of 6




             EXHIBIT B
                                             Case 1:15-cv-07488-CM-RWL        Document
                                                                In re Namenda Direct Purchaser881-2      Filed 10/03/19 Page 2 of 6
                                                                                               Antitrust Litigation
                                                                                     1:15-cv-07488-CM-RWL
                                                                                   Forest's Phase 2 Exhibit List
                                                                                                                                                                                       Includes Electronic
Trial Ex. No.           Dep. Ex. #                Beg Bates         End Bates         Date                         Doc Description                              Objections
                                                                                                                                                                                             File(s)
  DTX-025             Snyder Ex. 6                  N/A               N/A          10/6/2017 Document: Declaration of Julie Snyder                                 802
                Benton (Smith Drug) Ex. 24          N/A               N/A          11/30/2015 Document: NYAG Settlement Agreement
                                                                                                                                                       Preserving objections for the
                                                                                                                                                       record, but understand they
  DTX-027                                                                                                                                                are admissible under the
                                                                                                                                                         Motion in Limine Ruling:
                                                                                                                                                       802, 103, 602, 701, 402, 403

                      Devlin Ex. 34                 N/A               N/A          11/25/2015 Press Release: "A.G. Schneiderman Announces Resolution
                                                                                              Of Lawsuit That Protected Alzheimer's Patients From     Preserving objections for the
                                                                                              Anticompetitive Tactic Aimed At Maintaining Higher Drug record, but understand they
                                                                                              Prices"                                                   are admissible under the
  DTX-028
                                                                                                                                                        Motion in Limine Ruling:
                                                                                                                                                       802, HS w/in HS, 402, 403,
                                                                                                                                                                  602

                  PX76 (NYAG Hearing)          FRX-AT-01752159   FRX-AT-01752159   11/9/2014 Excel: "PX76 - Copy of FRX-NY-01639146 (full Namenda
  DTX-035                                                                                                                                                                                     Yes
                                                                                              model).xlsx"
  DTX-036                                      FRX-AT-01612936   FRX-AT-01612940   10/14/2013 Email: "RE: NamendaTransitionPlan.ppt"                                                          Yes
  DTX-037                                      FRX-AT-00952898   FRX-AT-00952900   10/21/2013 Email: "RE: XR erosion assumptions"                                                             Yes
  DTX-039                                      FRX-AT-01608704   FRX-AT-01608706   10/16/2013 Email: "Updated Namenda model"                                                                  Yes
                      Berndt Ex. 16            FRX-AT-01639171   FRX-AT-01639171   12/23/2013 Excel: "Namenda production forecast_10292013_Flex XR
  DTX-042                                                                                                                                                                                     Yes
                                                                                              LOE 1201213 July Carolyn"
                      Lamb Ex. 16              FRX-AT-01639598   FRX-AT-01639598   10/10/2013 Excel: "Namenda production forecast_10082013 v3 LOE
  DTX-043                                                                                                                                                                                     Yes
                      Lamb Ex. 17                                                             Jan17.xls"
                      Berndt Ex. 17            FRX-AT-03729066   FRX-AT-03729066   1/29/2014 Excel: "Namenda production forecast_10292013_Flex XR
  DTX-044                                                                                                                                                                                     Yes
                                                                                              LOE 12914.xlsx"
  DTX-045                                      FRX-AT-03732735   FRX-AT-03732742    1/9/2014 PowerPoint: "Namenda Franchise"
                  Harper (NYAG) Ex. 11         FRX-AT-01765949   FRX-AT-01765950   6/10/2014 Press Release: "Forest Laboratories Announces Intention
                  Reisberg (NYAG) Ex. 4                                                       to Continue Marketing Both NAMENDA TABLETS and Once-
  DTX-048
                  DX371 (NYAG Hearing)                                                        Daily NAMENDA XR Into the Fall of 2014"

                                               FRX-AT-03694184   FRX-AT-03694186    1/6/2015   Email: "A Message from Bill Meury - Launch of Namenda
  DTX-049                                                                                      XR Direct-to-Consumer Advertising Campaign"

                                               FRX-AT-01595330   FRX-AT-01595333   6/26/2013 Email: "RE: Disconnect on market share build for XR
  DTX-097                                                                                                                                                                                     Yes
                                                                                              forecast vs model"
                                               FRX-AT-01595850   FRX-AT-01595859   9/13/2013 Email: "RE: MDX-8704 (NAMENDA XR/donepezil)
  DTX-098                                                                                                                                                                                     Yes
                                                                                              Forecast"
  DTX-105                                      FRX-AT-01611804   FRX-AT-01611806   2/26/2014 Email: "FW: latest forecast"                                                                     Yes
                                               FRX-AT-01613385   FRX-AT-01613386   12/19/2013 Email: "MDX Namenda Working Forecast LE2 090513
  DTX-106                                                                                                                                                                                     Yes
                                                                                              FINAL.xls"
                                               FRX-AT-01619280   FRX-AT-01619281   11/8/2013 Email: "Namenda production forecast_10152013_Flex XR
  DTX-112                                                                                     LOE.xlsx"

                                               FRX-AT-01639600   FRX-AT-01639600   11/22/2013 Excel: "Namenda production forecast_10152013_Flex XR
  DTX-115                                                                                     LOE.xlsx"



                                                                                                 1
                                          Case 1:15-cv-07488-CM-RWL        Document
                                                             In re Namenda Direct Purchaser881-2      Filed 10/03/19 Page 3 of 6
                                                                                            Antitrust Litigation
                                                                                   1:15-cv-07488-CM-RWL
                                                                                 Forest's Phase 2 Exhibit List
                                                                                                                                                                                      Includes Electronic
Trial Ex. No.           Dep. Ex. #              Beg Bates         End Bates         Date                          Doc Description                              Objections
                                                                                                                                                                                            File(s)
                                             FRX-AT-01639602   FRX-AT-01639602   10/17/2013 Excel: "Namenda production forecast_10082013 v3 LOE
  DTX-117                                                                                                                                                                                    Yes
                                                                                            Apr18.xls"
                                             FRX-AT-01655249   FRX-AT-01655251   11/26/2013 Email: "Re: Can you forward me the most current
  DTX-120
                                                                                            Namenda model?"
  DTX-122                                    FRX-AT-01656853   FRX-AT-01656854   11/8/2013 Email: "FW: Namenda Royalty Model"                                                                Yes
  DTX-127                                    FRX-AT-01671051   FRX-AT-01671051   10/15/2013 Excel: "Namenda Working Forecast LE3 100213.xls"                                                 Yes
                                             FRX-AT-01694562   FRX-AT-01694564   11/20/2013 Document: "Namenda XR- Key Topline Findings for              802 and Hearsay within
  DTX-129
                                                                                            Caregiver Survey"                                                   Hearsay
                    Lah (NYAG) Ex. 23        FRX-AT-01726854   FRX-AT-01726854   10/2/2014 Document: Query Results from Emory Clinical Data
  DTX-131
                                                                                            Warehouse
  DTX-134            Lah (NYAG) Ex. 3        FRX-AT-01726984   FRX-AT-01726984   3/13/2014 Email: "Re: Namenda"                                                    802
  DTX-142          Stewart (NYAG) Ex. 1      FRX-AT-01733383   FRX-AT-01733385   10/21/2014 Document: Declaration of Robert Stewart                        402, 403, 701, 802
                                             FRX-AT-01736857   FRX-AT-01736874   10/14/2013 Document: "Physician Survey Final Results Report"            802 and Hearsay within
  DTX-150
                                                                                                                                                                Hearsay
  DTX-155                                    FRX-AT-01746817   FRX-AT-01746824   10/17/2014 Document: Declaration of Dr. Bruce D. Kohrman, M.D.          402, 403, 602, 702, 802
                Harper (Mylan-NYAG) Ex. 12   FRX-AT-01750242   FRX-AT-01750244   2/14/2014 Press Release: "Forest Laboratories to Discontinue
                                                                                            NAMENDA Tablets, Focus on Once-Daily NAMENDA XR"
  DTX-163


                   Meury (NYAG) Ex. 1        FRX-AT-01771984   FRX-AT-01772075   10/21/2014 Document: Declaration of William J. Meury
  DTX-167                                                                                                                                               402, 403, 602, 701, 802, CE
                  DX720 (NYAG Hearing)
                   Devlin (NYAG) Ex. 3       FRX-AT-01779417   FRX-AT-01779419   10/18/2013 Email: "RE: Namenda XR Transition Project Team"
  DTX-169
                       Devlin Ex. 16
                                             FRX-AT-01779996   FRX-AT-01780023   10/20/2014 Document: Declaration of Alan R. Jacobs
  DTX-172                                                                                                                                               402, 403, 602, 702, 802, CE
                                             FRX-AT-01781301   FRX-AT-01781338   10/20/2014 Document: Declaration of Barry Rovner, M.D.
  DTX-174                                                                                                                                               402, 403, 602, 702, 802, CE
                                             FRX-AT-01813893   FRX-AT-01813893   11/25/2013 Excel: "Namenda production forecast_10292013_Flex XR
  DTX-178                                                                                   LOE 112513MAX.xlsx"                                                                              Yes

  DTX-179                                    FRX-AT-01819305   FRX-AT-01819307   11/6/2014 Email: "Re: Namenda XR Supply Update"
                                             FRX-AT-01904310   FRX-AT-01904337   12/31/2012 Email: "Namenda persistency 2012 - for your review/need
  DTX-190                                                                                                                                                          802
                                                                                            to circulate to upper mgmt"
                                             FRX-AT-01915218   FRX-AT-01915233   10/23/2013 Presentation: "Namenda Franchise_Physician Survey            802 and Hearsay within
  DTX-192
                                                                                            n=159 Final Results for Open-Ends 10-23-2013.pptx"                  Hearsay
                                             FRX-AT-03570707   FRX-AT-03570721   10/7/2014 Email: "Namenda Rejection and Reversal Data - August
  DTX-243
                                                                                            2014"
                      Cremieux Ex. 1         FRX-AT-03670529   FRX-AT-03670532   12/11/2014 Email: "Actavis Confirms District Court Ruling to Require
  DTX-267
                      Fowdur Ex. 23                                                         Continued Distribution of NAMENDA IR"
                                             FRX-AT-03671360   FRX-AT-03671364   5/22/2015 Email: "Actavis Confirms Appeals Court Ruling Requiring
  DTX-268
                                                                                            Continued Distribution of NAMENDA IR"
                                             FRX-AT-03727191   FRX-AT-03727191   12/6/2013 Excel: "Namenda production forecast_10292013_Flex XR
  DTX-275                                                                                                                                                                                    Yes
                                                                                            LOE 120213.xlsx"
                                             FRX-AT-03727529   FRX-AT-03727529   12/17/2013 Excel: "Namenda production forecast_10292013_Flex XR
  DTX-276                                                                                   LOE 120213 July.xlsx"                                                                            Yes




                                                                                               2
                                             Case 1:15-cv-07488-CM-RWL        Document
                                                                In re Namenda Direct Purchaser881-2      Filed 10/03/19 Page 4 of 6
                                                                                               Antitrust Litigation
                                                                                      1:15-cv-07488-CM-RWL
                                                                                    Forest's Phase 2 Exhibit List
                                                                                                                                                                                 Includes Electronic
Trial Ex. No.           Dep. Ex. #                Beg Bates         End Bates          Date                         Doc Description                          Objections
                                                                                                                                                                                       File(s)
                                               FRX-AT-03727794   FRX-AT-03727794     1/7/2014   Excel: "Namenda production forecast_10292013_Flex XR
  DTX-277                                                                                       LOE 120213 SepMAX.xlsx"                                                                 Yes

                                               FRX-AT-03727831   FRX-AT-03727831     1/9/2014  Excel: "Namenda production forecast_10292013_Flex XR
  DTX-278                                                                                                                                                                               Yes
                                                                                               LOE 120213 SepLOW.xlsx"
                                               FRX-AT-03731393   FRX-AT-03731393     3/9/2014 Excel: "Namenda production forecast_10292013_Flex XR
  DTX-281                                                                                                                                                                               Yes
                                                                                               LOE 120213 disrup10.xlsx"
                                               FRX-AT-03744160   FRX-AT-03744161    1/12/2015 Email: "FW: TEST - Information about NAMENDA
  DTX-283                                                                                      (memantine HCI) tablets and NAMENDA XR (memantine
                                                                                               HCI) extended-release capsules"
                                               FRX-AT-03793252   FRX-AT-03793288    11/26/2013 PowerPoint: "Namenda XR Report of Findings: Physicians   802 and Hearsay within
  DTX-286
                                                                                               & Caregivers"                                                   Hearsay
                                               FRX-AT-03793457   FRX-AT-03793457     1/3/2014 Excel: "Copy of Namenda production
  DTX-287                                                                                                                                                                               Yes
                                                                                               forecast_10292013_Flex XR LOE 112513.xlsx"
  DTX-290                                      FRX-AT-03799130   FRX-AT-03799175      Feb-14   PowerPoint: "Corporate Overview"
                  Lahman (Optum) Ex. 7         FRX-AT-03929811   FRX-AT-03929821     2/7/2014 Document: "Seventh (7th) Amendment to Medicare Part
  DTX-297                                                                                      D Rebate Agreement Between OptumRx, Inc. and Forest
                                                                                               Laboratories, Inc."
                                               FRX-AT-03941459   FRX-AT-003941510   1/24/2014 PowerPoint: "Namenda XR Report of Findings: Physicians
                                                                                                                                                        802 and Hearsay within
  DTX-298                                                                                      & Caregivers & Long-term care professionals"
                                                                                                                                                               Hearsay
                      Cremieux Ex. 5           FRX-AT-03983932   FRX-AT-03983935    1/14/2015 Email: "FW: Update from previous correspondence:
                       Snyder Ex. 8                                                            Information about NAMENDA® (memantine HCl) tablets
  DTX-300
                                                                                               and NAMENDA XR® (memantine HCl) extended-release
                                                                                               capsules"
                                               FRX-AT-04056937   FRX-AT-04056938    4/27/2015 Email: "FW: Namenda Online Caregiver Study-Key results    802 and Hearsay within
  DTX-303
                                                                                               highlights"                                                     Hearsay
  DTX-305                                      FRX-AT-04199437   FRX-AT-04199468    10/10/2013 Email: "NamendaTransitionPlan2"
                      Cremieux Ex. 7           FRX-AT-04287221   FRX-AT-04287222    1/13/2015 Press Release: " Important Information about NAMENDA
  DTX-312              Snyder Ex. 10                                                           (memantine HCI) tablets and NAMENDA XR (memantine
                                                                                               HCI) extended-release capsules"
                     Solomon Ex. 16            FRX-AT-04610859   FRX-AT-04611155    4/11/2014 Email: "RE: Namenda IR - Marketing plans and
  DTX-339
                                                                                               strategic/tactical plans"
                     Doud (RDC) Ex. 7          RDC-NAM-003066    RDC-NAM-003067     12/12/2013 Email: "UPDATE - Pricing Report for PMC contract with
  DTX-451                                                                                                                                                     402, 403
                                                                                               Forest"
                    Doud (RDC) Ex. 16          RDC-NAM-010459    RDC-NAM-010461     2/11/2014 Email: "RE: Availability Update-NDC #0456-3407 Namenda
  DTX-453
                                                                                               XR 7mg 30ct"
                Benton (Smith Drug) Ex. 22     SDC-NAM-000039    SDC-NAM-000052      8/8/2014 Email: "Important Namenda Information From Forest
  DTX-455
                                                                                               Pharmaceuticals, Inc."
                Benton (Smith Drug) Ex. 18     SDC-NAM-001207    SDC-NAM-001208     10/9/2015 Email: "RE: Memantine 5mg/10mg (Texas Medicaid)"
  DTX-459
                Benton (Smith Drug) Ex. 21          N/A                N/A            Jul-13    Document: The DrugSmith Newsletter
  DTX-536
                                               FRX-AT-01829191   FRX-AT-01829192    1/31/2015 Presentation: "Namenda XR slides for Actavis Board
  DTX-646                                                                                                                                                   402, 403, 802
                                                                                              Meeting February1 (2).ppt"
  DTX-647                                      FRX-AT-01829376   FRX-AT-01829389     5/4/2015 Presentation: "Performance Tracker"                           402, 403, 802
                                               FRX-AT-01893950   FRX-AT-01893956     1/6/2015 Email: "FW: Attention Sales Force! Important Namenda XR
  DTX-648
                                                                                              information"

                                                                                                  3
                                 Case 1:15-cv-07488-CM-RWL        Document
                                                    In re Namenda Direct Purchaser881-2      Filed 10/03/19 Page 5 of 6
                                                                                   Antitrust Litigation
                                                                         1:15-cv-07488-CM-RWL
                                                                       Forest's Phase 2 Exhibit List
                                                                                                                                                                     Includes Electronic
Trial Ex. No.     Dep. Ex. #          Beg Bates         End Bates        Date                           Doc Description                           Objections
                                                                                                                                                                           File(s)
  DTX-649                          FRX-AT-01894075   FRX-AT-01894075   2/12/2015 Document: "NAMENDA XR & NAMZARIC.ppt"                           402, 403, 802
                                   FRX-AT-01894114   FRX-AT-01894117   2/20/2015 Presentation: "Namenda Conversion Metrics 2-20.ppt"
  DTX-650
                                   FRX-AT-01894436   FRX-AT-01894453    4/1/2015 Presentation: "Franchise Update 4-3-15 with 2 scenarios
  DTX-651
                                                                                 extra.ppt"
                                   FRX-AT-03576395   FRX-AT-03576396    5/4/2015 Document: "CY15 Namenda Marketing Plans one
  DTX-654
                                                                                 page.doc"
  DTX-655                          FRX-AT-03695050   FRX-AT-03695098    3/3/2015 Email: "Actavis Investor Day Transcript"                             802
                                   FRX-AT-03695894   FRX-AT-03695904   5/26/2015 Email: "FW: Namenda XR Weekly NTB tracker w.e. 05-15-
  DTX-656
                                                                                 15"
                                   FRX-AT-03743524   FRX-AT-03743527    1/5/2015 Email: "RE: NAMENDA XR DTC campaign LAUNCHES
  DTX-657
                                                                                 TOMORROW"
  DTX-658                          FRX-AT-03744297   FRX-AT-03744337   1/14/2015 Email: "RE: Namenda 2015 Digital Media Follow Up"                    802
                                   FRX-AT-03745523   FRX-AT-03745526    2/6/2015 Email: "Namenda Weekly Performance Report - w.e.
  DTX-659                                                                                                                                                                   Yes
                                                                                 1/30/15"
                                   FRX-AT-03747277   FRX-AT-03747284   3/16/2015 Email: "Namenda XR Weekly NTB Tracker w.e. 03-06-15"
  DTX-661
                Cremieux Ex. 9     FRX-AT-03749306   FRX-AT-03749308    5/1/2015    Email: "FW:Namenda Email Program Reporting (thru
  DTX-663                                                                                                                                                                   Yes
                Fowdur Ex. 24                                                       6/15)"
  DTX-667                          FRX-AT-03751921   FRX-AT-03751937    7/8/2015    Email: "DTC ROI"                                             402, 403, 802
  DTX-684                          FRX-AT-04275693   FRX-AT-04275698   11/20/2014   Email: "RE: Connecting on news"                                   802
  DTX-685                          FRX-AT-04288455   FRX-AT-04288485   1/13/2015    Email: "FW: Final Communications/Websites"
  DTX-697                          FRX-AT-04390632   FRX-AT-04390675   7/27/2011    Email: "Forest Story Deck and Speaking Points"            802, HS w/in HS, 402
                                   FRX-AT-03570688   FRX-AT-03570698   10/2/2014    Email: "Namenda Source of Business Report - August
  DTX-698
                                                                                    2014"
  DTX-699                          FRX-AT-04052783   FRX-AT-04052792    1/8/2015    Email: "Namenda Source of Business - Nov 2014"
  DTX-724                          FRX-AT-01808512   FRX-AT-01808513   6/10/2014    Email: "FieldcommunicationJun10.doc"
                                   FRX-AT-03745849   FRX-AT-03745852   2/17/2015    Email: "RE: Actavis 'Unconditional Love' Media Tour
  DTX-732                                                                                                                                             802
                                                                                    Audience Report - 2.17.15"
                                   FRX-AT-03748185   FRX-AT-03748188    4/3/2015    Email: "Namenda Weekly Performance Tracker - w.e. 03-
  DTX-734                                                                                                                                                                   Yes
                                                                                    27-15"
                                   FRX-AT-03752216   FRX-AT-03752224   7/27/2015    Email: "Namenda XR Weekly NTB tracker w.e. 07-17-15"
  DTX-735
  DTX-737                          FRX-AT-03791276   FRX-AT-03791277    9/1/2014 Email: "Re: Namenda XR FAQs"
                                   FRX-AT-03796969   FRX-AT-03796977   4/21/2015 Email: "Namenda XR Weekly NTB Tracker w.e. 04-10-15"
  DTX-739
                                   FRX-AT-03910611   FRX-AT-03910631    3/9/2015    Email: "Actavis_Weekly Portfolio Tracker w.e. 02/27/15"
  DTX-744
                                   FRX-AT-04055270   FRX-AT-04055278   2/17/2015 Email: "FW: Namenda XR Weekly NTB Tracker - w.e. 02-06-
  DTX-747
                                                                                 15"
  DTX-748                          FRX-AT-04055476   FRX-AT-04055479   2/23/2015 Email: "Look at these graphs! Great momentum!"
  DTX-756                          FRX-AT-03753834    FRX-AT-3753837   8/21/2015 Email: "Namenda Franchise Weekly Update"
  DTX-759                          FRX-AT-03744744   FRX-AT-03744746   1/21/2015 Email: "FW: benchmark again linzess"                                                       Yes
  DTX-762                          FRX-AT-04055584   FRX-AT-04055592   2/24/2015 Email: "for 2:30pm discussion"                                  402, 403, 802
  DTX-764                          FRX-AT-03747125   FRX-AT-03747147   3/11/2015 Email: "RE: Link for Namenda XR ad"                                  802
  DTX-770                          FRX-AT-03750895   FRX-AT-03750904   6/15/2015 Email: "Namenda Weekly NTB Tracker w.e. 06-05-15"
                                   FRX-AT-03752113   FRX-AT-03752116   7/17/2015 Email: "Namenda Weekly Performance Report w.e. 07-10-
  DTX-771                                                                                                                                                                   Yes
                                                                                 15"

                                                                                     4
                             Case 1:15-cv-07488-CM-RWL        Document
                                                In re Namenda Direct Purchaser881-2      Filed 10/03/19 Page 6 of 6
                                                                               Antitrust Litigation
                                                                     1:15-cv-07488-CM-RWL
                                                                   Forest's Phase 2 Exhibit List
                                                                                                                                                  Includes Electronic
Trial Ex. No.   Dep. Ex. #        Beg Bates         End Bates        Date                          Doc Description                   Objections
                                                                                                                                                        File(s)
                               FRX-AT-03749618   FRX-AT-03749621   5/8/2015  Email: "Namenda Weekly Performance Report w.e. 05-01-
  DTX-772
                                                                             15"
                               FRX-AT-03750886   FRX-AT-03750889   6/12/2015 Email: "Namenda Weekly Performance Report w.e. 6-5-
  DTX-773                                                                                                                                                Yes
                                                                             15"




                                                                                5
